IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA18-844

                                Filed: 19 March 2019

Forsyth County, No. 17 CVS 4256

ROWU CORTEZ GUNTER, BY HIS GUARDIAN AD LITEM GABRIEL ZELLER
AND ROWU GUNTER, PERSONALLY, Plaintiffs,

             v.

DAVID SEAN MAHER AND LARISSA MAHER, Defendants.


      Appeal by plaintiffs from order entered 4 January 2018 by Judge Eric C.

Morgan in Forsyth County Superior Court.         Heard in the Court of Appeals 14

February 2019.


      Schwaba Law Firm, PLLC, by Andrew J. Schwaba and Zachary D. Walton, for
      plaintiff-appellants.

      Teague, Rotenstreich, Stanaland, Fox & Holt, PLLC, by Kara V. Bordman and
      Steven B. Fox, for defendant-appellees.


      BERGER, Judge.


      Rowu Cortez Gunter, by and through his guardian ad litem, and his father,

Rowu Gunter, (“Plaintiffs”) appeal from an interlocutory order that compels the

disclosure of the date on which they first contacted their attorney before the

commencement of this litigation. Plaintiffs argue that this date being sought through

pre-trial discovery is protected by attorney-client privilege, and they cannot,

therefore, be compelled to disclose it. We disagree.
                                  GUNTER V. MAHER

                                     Opinion of the Court



                         Factual and Procedural Background

      On June 23, 2015, Plaintiffs were driving west on Waughtown Street in

Winston Salem, North Carolina at that same time that David and Larissa Maher

(“Defendants”) were driving east on Waughtown Street. Defendants began a left-

hand turn into a private driveway and collided with Plaintiffs’ vehicle.

      As a result of this collision, Plaintiffs filed a complaint on July 12, 2017 against

Defendants asserting negligence claims and seeking damages for their injuries.

Defendants answered the complaint and also served their first set of interrogatories

on Plaintiffs on September 20, 2017. In this set of interrogatories, number 24 asked

that Plaintiffs “[s]tate the date when you first contacted an attorney after the accident

referenced in the complaint. Please note that this request is being made pursuant to

the case of Blackmon v. Bumgardner, 135 N.C. App. 125 (1999).” Plaintiffs responded

to Defendants’ interrogatories on October 31, 2017 but objected to number 24 on

attorney-client privilege grounds.

      Plaintiffs filed an amended complaint on November 13, 2017, and Defendants

filed their amended answer on November 14, 2017. Defendants then filed a motion

to compel on November 20, 2017 asking the trial court to order Plaintiffs to fully

respond to their discovery requests. Plaintiffs responded to Defendant’s motion on

December 14, 2017.




                                            -2-
                                  GUNTER V. MAHER

                                   Opinion of the Court



      The trial court granted Defendants’ motion to compel in an order filed January

4, 2018 that required Plaintiffs to “provide the date when Plaintiff first contacted an

attorney after the accident referenced in the complaint within 20 days of the entry of

this order.” On January 23, 2018, Plaintiffs filed their notice of appeal of the order

to compel. On January 31, 2018, Plaintiffs filed a motion to stay the case with the

trial court pending the outcome of this appeal. The trial court granted the stay on

February 26, 2018.

                                       Analysis

I. Interlocutory Appeal

      As an initial matter, we note that Plaintiffs’ appeal is interlocutory.

             An order is either interlocutory or the final determination
             of the rights of the parties . . . . An appeal is interlocutory
             when noticed from an order entered during the pendency
             of an action, which does not dispose of the entire case and
             where the trial court must take further action in order to
             finally determine the rights of all parties involved in the
             controversy.

Beroth Oil Co. v. N.C. Dep’t of Transp., ___ N.C. App. ___, ___, 808 S.E.2d 488, 496

(2017) (citations and quotation marks omitted).

      “An interlocutory appeal is ordinarily permissible only if (1) the trial court

certified the order under Rule 54(b) of the Rules of Civil Procedure, or (2) the order

affects a substantial right that would be lost without immediate review.” Boyd v.

Robeson Cnty., 169 N.C. App. 460, 464, 621 S.E.2d 1, 4 (2005) (citation omitted). A

substantial right is “a legal right affecting or involving a matter of substance as

                                          -3-
                                       GUNTER V. MAHER

                                       Opinion of the Court



distinguished from matters of form: a right materially affecting those interests which

a person is entitled to have preserved and protected by law: a material right.” Sharpe

v. Worland, 351 N.C. 159, 162, 522 S.E.2d 577, 579 (1999) (purgandum1).

          “An order compelling discovery is interlocutory in nature and is usually not

immediately appealable because such orders generally do not affect a substantial

right.”       Sessions v. Sloane, ___ N.C. App. ___, ___, 789 S.E.2d 844, 853 (2016).

However, when “a party asserts a statutory privilege which directly relates to the

matter to be disclosed under an interlocutory discovery order, and the assertion of

such privilege is not otherwise frivolous or insubstantial, the challenged order affects

a substantial right.” Sharpe, 351 N.C. at 166, 522 S.E.2d at 581.

          Plaintiffs’ appeal of the order compelling discovery is interlocutory in nature

and, usually, would not be immediately appealable. However, the assertion that an

order will violate a statutory privilege is generally sufficient to show that an order

affects a substantial right and should be immediately reviewed by this Court. Here,

Plaintiffs have alleged that attorney-client privilege protects the disclosure being

compelled by the trial court’s order, and this allegation is sufficient for us to

undertake interlocutory review.          However, the merits of Plaintiffs’ argument is



          1
          Our shortening of the Latin phrase “Lex purgandum est.” This phrase, which roughly
translates “that which is superfluous must be removed from the law,” was used by Dr. Martin Luther
during the Heidelberg Disputation on April 26, 1518 in which Dr. Luther elaborated on his theology
of sovereign grace. Here, we use purgandum to simply mean that there has been the removal of
superfluous items, such as quotation marks, ellipses, brackets, citations, and the like, for ease of
reading.

                                               -4-
                                   GUNTER V. MAHER

                                   Opinion of the Court



untenable because North Carolina’s case law is clear. Nevertheless, we will review

the merits of Plaintiffs’ appeal to strengthen the clear precedent that the date in

which a party initially seeks counsel is not information protected by attorney-client

privilege. In doing so, we affirm the trial court’s order granting Defendants’ motion

to compel.

II. Attorney-Client Privilege

      Plaintiffs argue that, in its order compelling disclosure of the date on which

Plaintiffs first contacted counsel, the trial court erred because that information is

protected by attorney-client privilege. We disagree.

                     Whether or not the party’s motion to compel
              discovery should be granted or denied is within the trial
              court’s sound discretion and will not be reversed absent an
              abuse of discretion. We also review the trial courts’
              application . . . of attorney-client privilege under an abuse
              of discretion standard. Under an abuse of discretion
              standard, this Court may only disturb a trial court’s ruling
              if it was manifestly unsupported by reason or so arbitrary
              that it could not have been the result of a reasoned
              decision.

Sessions, ___ N.C. App. at ___, 789 S.E.2d at 853-54 (citations and quotation marks

omitted).    “When the trial court acts within its discretion, this Court may not

substitute its own judgment for that of the trial court.” Isom v. Bank of Am., N.A.,

177 N.C. App. 406, 410, 628 S.E.2d 458, 461 (2006) (citation and quotation marks

omitted).

                  The       attorney-client       privilege      protects
              communications if: “(1) the relation of attorney and client

                                          -5-
                                  GUNTER V. MAHER

                                   Opinion of the Court



             existed at the time the communication was made, (2) the
             communication was made in confidence, (3) the
             communication relates to a matter about which the
             attorney is being professionally consulted, (4) the
             communication was made in the course of giving or seeking
             legal advice for a proper purpose although litigation need
             not be contemplated and (5) the client has not waived the
             privilege.”

Id. at 411, 628 S.E.2d at 462 (quoting State v. Murvin, 304 N.C. 523, 531, 284 S.E.2d
289, 294 (1981)). “If any one of these five elements is not present in any portion of an

attorney-client communication, that portion of the communication is not privileged.”

Brown v. Am. Partners Fed. Credit Union, 183 N.C. App. 529, 534, 645 S.E.2d 117,

121 (2007) (citation and quotation marks omitted). “The burden is always on the

party asserting the privilege to demonstrate each of its essential elements.” Id.

(citation and quotation marks omitted).       “This burden may not be met by mere

conclusory . . . assertions. . . . Rather, sufficient evidence must be adduced . . . to

establish the privilege with respect to each disputed item.” Id. (purgandum).

                    It is well established that the substance of
             communications between attorney and client is privileged
             under proper circumstances. Not all facts pertaining to the
             lawyer-client relationship are privileged, however. The
             authorities are clear that the privilege extends essentially
             only to the substance of matters communicated to an
             attorney in professional confidence. Thus the identity of a
             client or the fact that a given individual has become a client
             are matters which an attorney normally may not refuse to
             disclose, even though the fact of having retained counsel
             may be used as evidence against the client. We are of the
             opinion that the fact that an attorney did communicate
             with his client in a certain manner on a certain date is
             likewise not normally privileged information. It is the

                                          -6-
                                  GUNTER V. MAHER

                                  Opinion of the Court



             substance of the attorney-client communication which is
             protected, however, not the fact that there have been
             communications.

Blackmon v. Bumgardner, 135 N.C. App. 125, 141, 519 S.E.2d 335, 344-45 (1999)

(citing State v. Tate, 294 N.C. 189, 192-93, 239 S.E.2d 821, 824-25 (1978))

(purgandum).    Therefore, “the attorney-client privilege is not violated when an

attorney questions the plaintiff concerning whether she had communications with an

attorney on a particular date, as long as such questioning does not probe the

substance of the client’s conversation with her attorney.” Williams v. McCoy, 145
N.C. App. 111, 114, 550 S.E.2d 796, 799 (2001) (citing Tate, 294 N.C. at 192-93, 239

S.E.2d at 824-25 (1978); see Blackmon, 135 N.C. App. at 141, 519 S.E.2d at 344-45.

      Here, Plaintiffs assert that the date on which legal counsel was initially sought

is substantive and therefore protected by attorney-client privilege. To that end,

Plaintiffs have made several tangential arguments ostensibly supported by law from

other jurisdictions, and they also conflate what has been clearly defined as protected,

privileged communications with the facts of this case.         The date on which a

communication took place is not equivalent to the substance of that communication.

Essentially, Plaintiff asks that “we undertake the task of fitting a square peg into a

round hole.” English v. Harris Clay Co., 225 N.C. 467, 470, 35 S.E.2d 329, 331 (1945).

This we will not do.

      As stated in Blackmon v. Bumgardner, the date on which a party initiates their

attorney-client relationship is not a substantive communication to which the

                                         -7-
                                  GUNTER V. MAHER

                                  Opinion of the Court



protections of attorney-client privilege apply. Blackmon, 135 N.C. App. at 141, 519

S.E.2d at 344-45. Plaintiffs are unable to carry their burden to show that the date in

question was a communication to an attorney, made in confidence, that related to the

matter about which their attorney was being professionally consulted, and made in

the course of giving or seeking legal advice. The attorney-client privilege is not

violated by the compelled disclosure of the particular date on which legal counsel is

first sought, as long as the substance of that conversation between a client and his or

her attorney is not part of the required disclosure.

                                      Conclusion

      We affirm the order of the trial court compelling the disclosure of the date on

which Plaintiffs first sought legal counsel because this information is not protected

by attorney-client privilege.

      AFFIRMED.

      Judges ZACHARY and HAMPSON concur.




                                         -8-